Dismissed by unpublished PER CURIAM opinion.
PER CURIAM:
Isaac Matthew Richardson seeks to appeal the district court’s order denying re*734lief on his motion filed under 28 U.S.C. § 2255 (2000). We have independently reviewed the record and conclude that Richardson has not made a substantial showing of the denial of a constitutional right. See Miller-El v. Cockrell, 537 U.S. 322, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). Accordingly, we deny a certificate of appeala-bility and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We deny Richardson’s motion to amend the record on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.